 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce within the meaning of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction in this proceeding.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining :All charwomen, porters, and elevator operators of the Employerlocated at the complex of buildings owned by the InternationalBank for Reconstruction and Development, 1818 H Street NW.,1800H Street NW., and 718 18th Street NW., Washington,D.C., but excluding carpet layers, engineers, cafeteria employees,dining room employees, office clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'The Board asserts jurisdiction on a plenary basis within the District of Columbia.M. S. Ginn & Company,114 NLRB 112;The Westchester Corporation,124 NLRB 194.An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 5 within 7 daysafter the date of this Decision and Direction of Election.The Regional Director shallmake the list available to all parties to the election.No extension of time to file thislistshall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Emcelsior Underwear Inc.,156 NLRB 1236.K-Mart, a Division of S. S. Kresge Company; Gallenkamp StoresCo.;Mercury_Distributing CompanyandRetail Clerks UnionLocal 770, Retail Clerks International Association,AFL-CIO,Petitioner.Case 31-RC-141. June 13, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held on Novem-ber 29, 1965, before Hearing Officer Norman H. Greer.' The Hear-ing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. Briefs were filed by K-Mart, A Divi-sion of S. S. Kresge Company, hereinafter called K-Mart; by Gallen-kamp Stores Co., hereinafter called Gallenkamp; by Mercury Distrib-' After the hearing and pursuant to Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Procedure, Series 8, as amended, theRegional Director issued an order transferring this case to the Board for decision.159 NLRB No. 28., K-MART, A DIVISION OF S. S. KRESGE COMPANY257uting Company,hereinafter called Mercury;and by the Petitioner.Pursuant to permission granted by the National Labor RelationsBoard; Jackson, Michigan,K-Mart Plaza filed a brief asamicuscuriae.The briefs have been considered by the Board.2Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Jenkins andZagoria].Upon the entire record in the case, the Board finds :1.The Employers,hereinafter found to be joint employers, areengaged in commerce within the meaning of the Act and it willeffectuate the purposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employerswithin themeaning ofSections 9(c) (1) and 2(6) and(7) of the Act.4.K-Mart owns and manages retail department stores in West-minster, Santa Ana, San Fernando,Commerce, Montclair,and CostaMesa, California.Withineach K-Mart store are various depart-ments, which are wholly owned or are operated by licensees pursuantto a uniform written agreement with K-Mart. The petition involvedherein covers only the K-Mart store in San Fernando,California,and is for a unit of all employees at this store including employeesof the licensees.3It is the Petitioner's contention that such a unit isappropriate as K-Mart and its licensees are joint employers of the2K-Mart also filed a request for oral argument before the Board.K-Mart's requestishereby denied as the record,including the briefs,adequately presents the issues andpositions of the parties3 The parties stipulated that the record made at a consolidated hearing on January 18-19, 1965, inK-Mart, a Division of S. S. Kresge Company,Cases 21-RC-9128,9130, 9308,and 9309,stillcorrectly represents the facts insofar as they are pertinent to thisproceeding.On February 24, 1965, the Regional Director issued a Decision and Direction of Elec-tions in the above Cases21-RC-9128; 9130;and 9309(involving the Westminster, SantaAna, and Commerce Stores), finding,interalia,that K-Mart and its licensees(includingGallenkamp and Mercury)were joint employers of the employees in each of the respectivelicensed departmentsThe Regional Director directed separate elections at the abovestores, including in the units employees working in departments operated by K-Mart andin departments run by its licensees.On March 30,1965,the Board by telegraphic order,denied requests for review of the above findings of the Regional Director on the groundthat they raised no substantial issue warranting review.Thereafter,on April 12, 1965,the Acting Regional Director for Region 21 issued a Decision and Direction of Election inK-Mart,a Division of S.. S. Kresge Company,Case 21-RC-9308,involving the instantSan Fernando store.(Although this case had been consolidated for hearing with thosediscussed above, decision had been postponed pending compliance with an informal settle-ment agreement in a related case, 21-CB-2457)Finding that K-Mart and its licensees,Mercury and Gallenkamp,were joint employers of the employees in the San Fernandostore,the Acting Regional Director directed an election in a unit of all store employees,including those in the leased departments.On May 5,the Petitioner filed a request towithdraw its petition in Case 21-RC-9308, which was granted by the Regional Directoron May 6, 1965.243-084-67-vol. 159-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the respective licensed departments.K-Mart and itslicensees contend that they are not joint employers and that thereforethe only appropriate unit is one that excludes employees in thelicensed departments.At the San Fernando store, where K-Mart employs 28 employees,there are 2 licensees : Mercury, which sells apparel and employs about4 employees, and Gallenkamp, which sells shoes and has about 2employees.The licensees are apparently separately owned and man-aged.No partnership or joint venture exists between K-Mart andeither of the licensees.Under the provisions of K-Mart's license agreements with Mercuryand Gallenkamp, the licensees are required to pay K-Mart certainfees, including a fee of 2 percent of the gross sales of each licensee,as well as fees for the use of fixtures and storage space supplied byK-Mart.K-Mart, in turn, provides the licensees with advertisingand promotional material, utilities, janitor service for the sales areas,customer credit facilities, guard service, and cash registers.The license agreement places certain restrictions upon the conductof each licensee's business.Thus, the licensee must "conduct sales onthe premises solely under the name of K-Mart," and may not engagein advertising activity or sell goods not specified in the license agree-ment without the consent of K-Mart.K-Mart also retains the rightto audit the licensee's sales records and to change the location and sizeof the licensed area.Finally, the licensee is required to comply withcertain written rules regulations promulgated by the licensor whichmay include rules pertaining to "employment practices, personal andstore policies ...."The rules and regulations which, according to K-Mart's WesternRegion Director, Kenneth G. Sanger, govern the day-to-day opera-tion of the store, give K-Mart control over customer exchanges,refunds, and complaints, as well as over lost articles.Authority toprice merchandise and to apprehend shoplifters is committed to thelicensee.Although all hiring and terminations are under the supervision ofthe licensee's manager, the rules and regulations authorize K-Mart'spersonnel supervisor to receive applications from persons desiringemployment.The applications are made available to the licensee onrequest.Each party agrees that it will not "hire an employee orformer employee of the other without first checking" with the other.Further, K-Mart's manager is given the broad authority to request"immediate action" from the licensee if the manager believes that thelicensee has not provided "sufficient help, or if any employees areinefficient or objectionable."Certain aspects of the conduct and appearance of the licensees'employees are specifically regulated by the rules and regulations and K-MART, A DIVISION OF S. S. KRESGE COMPANY259are applied uniformly to K-Mart's employees and those of the licens-ees.Thus, there are regulatory provisions relating to employee dis-cipline,wearing apparel, identification badges, extra clothing, restperiods, and the greeting of customers.Briefing and training ses-sions,attended by K-Mart's employees, are also mandatory foremployees of Mercury and Gallenkamp.4 The license agreement andthe rules and regulations are silent on this, but Sanger testified thatthe licensee retains control over the supervision of its employees'work, as well as over their wages, fringe benefits, and hours of work.Time and attendance records, payroll checks and tax deductions arehandled by the licensee.There is no employee interchange betweenK-Mart and the licensees.The entire operation of the San Fernando store, including that ofMercury and Gallenkamp, is designed to create the appearance to thepublic of an integrated department store.Goods, including shoesand apparel sold by the licensees, are bagged or wrapped in unmarkedpaper at central checkout stands, where the employees say, "Thankyou for shopping at K-Mart."All adjustments, including those forgoods purchased from Gallenkamp and Mercury, are made at a serv-ice desk manned by K-Mart employees, although, where shoes orapparel are involved, a leased department employee is called in toapprove the refund.K-Mart credit cards, approved by K-Mart'sDetroit office, may be used by customers in the licensed departments,and licensed department employees are required to honor them.Uni-formity of dress is maintained throughout the store and all employeebadges are of the same type.Advertising for apparel and shoesappears under the K-Mart name only, and, although each of thelicensed departments has a separate telephone number, the listing inthe telephone book does not mention the names "Gallenkamp" or"Mercury," but appears under the name of "K-Mart," with the sub-heading "shoes" or "apparel." Similarly, signs used by Gallenkampand Mercury inside the store are obtained from K-Mart, and do notin any way indicate that the shoe and apparel departments are sepa-rately run.The licensees also must adjust the hours they are openfor business to those of K-Mart.To achieve uniformity by thelicensees with K-Mart's general appearance as a discount-type depart-ment store, the rules and regulations provide that the licensees mustbe competitive in their trading area and must not "offer any mer-chandise for sale at normal suggested list prices without the expresspermission" of K-Mart, or make any fair trade agreement withrespect to items sold.A Sanger testified that in practice"a very small percentage"of the licensees'employeesattends the meetings,although,on occasion,K-Mart calls this fact to the attention ofthe managers of the licensed departments.No testimony was given as to what percentageof K-Mart's employees attends these meetings or as to how the attendance of K-Mart'semployees compared with that of those working for Mercury and Gallenkamp. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the heading "General Operation of Store," in the rules andregulations, the licensee is required to "Not permit the continuance ofa labor dispute involving its department which materially affects thesales or threatens the operation of other Licensees or Licensor."In support of their contention that K-Mart and its licensees arenot joint employers, K-Mart, Mercury, and Gallenkamp, and theamicus curiaeall rely on those facts which appear to show separatesupervision and control of working conditions by the licensees fortheir own employees.And on that basis they argue the applicabilityhere of those cases 5 in which, because of the absence of control by thelicensor of the licensee's labor relations or employment conditions, theBoard has refused to make a joint employer finding.In its brief, the Petitioner refers to the Board's decision of June 24,1964, inK-Mart, A Division of S. S. Kresge Company,21-RC-8194.6In that case, a petition was filed by the instant Petitionerfor a singleunit of all employees, including those of the licensees, at K -Mart'sCity of. Commerce and San Fernando stores. The Regional Directorissued a Decision and Direction of Election in which he found thatK-Mart and its licensees, including Gallenkamp and Mercury, werejoint employers.An election was conducted on June 5, 1963, in whichthe Petitioner failed to receive a majority of the ballots cast.There-after, the Petitioner filed objections which alleged,inter alia,that achange in the Sunday rate of pay for employees of Gallenkamp atthe Commerce store prior to the election had interfered with theelection.The Board ordered a hearing on the obiection-After the close of the hearing, the Hearing Officer filed a reportin which he recommended that the objection be sustained. In itsexceptions to the Hearing Officer's report K-Mart contended that,"Theonlyreason that the licensee shoe department employees werepaid time and one-half for Sunday work was to conform to the policyofK-Mart to do so." In its exceptions, the licensee stated, "Theinstitution of Sunday pay by Shoe Corporation [the licensee] wasmerely an implementation of the policy and obligation of Shoe Cor-poration under its license agreement with K-Mart to conform itswages, hours and working, conditions to those of its licensor."The Board found as follows :The record shows that Smith, the manager of the K-Mart Cityof Commercestore,received the Kresge directiverelating topremium pay for Sunday work about the middle of April 1963.He immediately posted a notice on a bulletin board, accessibleto all employees alike-Kresge'saswellas employees of all5 Espro Anaheim,Inc.,150 NLRB 401,Bab-Rand Company,147 NLRB 247;New Fash-ion Cleaners,Inc.,152 NLRB 284;Triumph Sales, Inc.,154 NLRB 916,'S.AC E., Inc. ofHouston,146 NLRB 325.6Not published in NLRB volumes. K-MART, A DIVISION OF S. S. KRESGE COMPANY261licensees, including those in the licensed shoe department-thatthe new rate would be promptly paid to K-Mart's employees forSunday work. On the same day Smith advised Owens,managerof the licensed shoe department, that he should contact hissuperior about paying the same rate to employees within thelatter department for Sunday work.The record further showsthat Owens agreed to do so, and had several later conversationswith Smith about the matter. Thereafter the increased Sundayrate was paid to the 3 or 4 employees within the licensed shoedepartment for work performed on Sunday, May 26, 1963, andSunday, June 2, 1963....That the increased -pay for the licensed shoe departmentemployees was not received simultaneously with the increasesgranted all other employees of the Joint-Employers is not herecontrolling.As found by the Regional Director in his Decisionand Direction of Election, the City of Commerce store hereinvolved is operated as a single, integrated department store byK-Mart, a Kresge subsidiary, and the several licensees pursuantto substantially uniform agreements with K-Mart. . . . Underthe agreement, K-Mart had the power to make rules andregula-tions governing employment practices, personnel and store poli-cies.In these circumstances, we find that the notice of theincreased pay for Sunday work which was posted in the normalcourse of business during mid-April 1963 for the attention ofall employees at the City of Commerce store constitutedsufficientnotice to the employees within the licensed shoe department thatthey, like all other store employees, would be paid time and ahalf for Sunday work.Accordingly,as inthe case of K-Martemployees, we find that the increase in pay for Sunday workwas given employees of the licensed shoe department, in thenormal course of business and not calculated to interfere withthe election.The above facts, as found by the Board, demonstrate thatin prac-ticeK-Mart exercises substantial control over the employment con-ditions of employees in the licensed departments.7On the basis of7 The licensees contend that, as the Board, in overruling the objections in Case 21-RC-8194, relied on the Regional Director's prior finding of a joint employer relationship, theBoard's holding is merely the "law" or "rule" of that case and cannot be dispositive ofthe issuespresented herein.In reaching the result herein, we have not necessarily feltbound by any prior conclusions of law made by the Board or Regional Director in casesinvolving either the San Fernando store or other California K-Mart stores.Rather, wehave carefully reviewed the evidence herein in the light of all the precedents, includingthose cited to us by the parties.We believe, however, that it is proper for us to considerfactual findings of the Board made on the basis of uncontroverted evidence taken at recenthearings involving these same parties where such findings may throw light on the parties'interpretation of the still current and unchanged uniform license agreement and rulesand regulations, which apply not only to the Commerce store but to the San Fernandostore as well 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record and bearing in mind particularly (1) the sharingof control of certain aspects of the working conditions of the licensee'semployees as provided in the license agreement and the rules andregulations; (2) the evidence of actual control of wage rates asdetailed above; and (3) the provision in the rules and regulationsprohibiting the continuance of labor disputes involving the licensees-we find that K-Mart is a joint employer of the employees in eachof the licensed departments.8We find, in accordance with the stipulation of the parties," and ourfindings above, that the following employees of K-Mart and itslicensees constitute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:All regular full-time and part-time employees, including employeesofK-Mart and those of its licensees, employed at K-Mart's SanFernando, California, store, including selling, nonselling, and officeclerical employees, but excluding professional employees and super-visors as defined in the Act.[Text of Direction of Election omitted from ,publication.] io8 EsgroAnaheim, Inc.,150 NLRB 401, and cases citedsupra,footnote 6, relied upon byK-Mart and thelicensees,are, in our opinion, inapposite. .6 The parties stipulated that a single-store unit was appropriate and that the inclusionsand exclusions listed in the petition herein were also correct.'°An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Joint Employers with the Regional Director for Region 31within 7 days after the date of this Decision and Direction of Election.The RegionalDirector shall make the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Jervis Corporation,Bolivar DivisionandJohn David CraftJervis CorporationandInternational Union,United Automobile,Aerospace&Agricultural ImplementWorkers of America,UAW, AFL-CIOJervis CorporationandInternational Union,United Automobile,Aerospace&Agricultural Implement Workers of America,UAW, AFL-CIO, Petitioner.Cases 26-CA-2019, 2065, and 26-RC-0317.June 13,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn December 20, 1965, Trial Examiner Herman Tockerissued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,159 NLRB No. 8.